Citation Nr: 0108590	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  95-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1951 to 
February 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO) which denied service connection for bilateral hearing 
loss and tinnitus.

The veteran's claims of service connection for hearing loss 
and tinnitus were originally denied by September 1993 rating 
decision.  In December 1994, the RO again denied the claims 
based on the based on a lack of new and material evidence.

By February 1995 notice of disagreement, signed by the 
veteran's representative, the claim of service connection for 
tinnitus was withdrawn.

In August 1999, the veteran was afforded a VA audiologic 
examination.  By December 1999 supplemental statement of the 
case, the RO determined that the examination report 
constituted new and material evidence sufficient to reopen 
the claim of service connection for bilateral hearing loss; 
however, the claim was denied as not well grounded.  
Notwithstanding the above, the Board must independently 
review the matter of whether new and material evidence has 
been submitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board agrees that 
recent VA audiology findings constitute new and material 
evidence.  


FINDING OF FACT

The available evidence is in relative equipoise as to whether 
the veteran's currently-diagnosed bilateral sensorineural 
hearing loss had its onset during his active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his bilateral hearing loss was incurred in active wartime 
service.  38 U.S.C.A. §  1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he received the 
China Service Medal and Korean Service Medal; he had close to 
eleven months of foreign and/or sea service and was stationed 
on the USS Bausell (DD-845).  

The January 1953 service discharge examination indicates that 
the veteran's hearing was normal bilaterally, and there is no 
record of complaints or findings of hearing loss during 
service.

In a letter received in April 1993, the veteran stated that 
he was exposed to gunfire including cannon fire on an almost 
daily basis while stationed on a destroyer during service.

An August 1999 VA audiologic evaluation shows right ear pure 
tone thresholds were 45, 40, 60, 55, and 60 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear 
pure tone thresholds were 40, 45, 55, 50, 65, and 45 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Speech 
discrimination ability was 92 percent correct, bilaterally.  
The examiner noted that the veteran's hearing had 
deteriorated since service, and he recorded an in-service 
history of exposure to gunfire and cannon noise.  The 
diagnosis was moderate bilateral sensorineural hearing loss.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the "benefit of doubt" when there is an 
approximate balance of positive and negative evidence.  See 
also 38 C.F.R. § 3.102.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law requires that the veteran prevail.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990). 

Analysis

The Board's review of the claims file in its entirety, while 
affording the veteran the benefit of the doubt, indicates 
that his currently-diagnosed bilateral sensorineural hearing 
loss likely had its inception during his active wartime 
service.  

The veteran's account of exposure to naval gunfire is 
consistent with the record and the history he supplied of his 
involvement in the Korean conflict.  Finally, the VA 
audiologic examiner, while relying on the veteran's account, 
appears to opine that his bilateral sensorineural hearing 
loss originated in service.

The veteran's apparent credibility, in conjunction with the 
nature of his service and the competent and probative medical 
evidence, militates in favor of a grant of service connection 
for bilateral sensorineural hearing loss in this instance.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert, supra.  In any event, the evidence of record is at 
least in relative equipoise with respect to the etiology of 
his bilateral sensorineural hearing loss and, thus, mandates 
a grant of service connection for the disability.  Id.


ORDER 

Service connection for bilateral sensorineural hearing loss 
is granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 



